MEMORANDUM **
Patrick Russell Wayne appeals from the district court’s order revoking his supervised release and imposing a 37-month sentence.
Pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967), counsel for Wayne has filed a brief stating there are no grounds for relief, and a motion to withdraw as counsel of record. Wayne has filed a pro se brief. No government brief has been filed.
Our independent review of the record and briefs, pursuant to Penson v. Ohio, 488 U.S. 75, 83-84, 109 S.Ct. 346, 102 L.Ed.2d 300 (1988), discloses no grounds for relief.
Accordingly, we GRANT counsel’s motion to withdraw and AFFIRM the district court’s order.

 This disposition is not appropriate for publication and is not precedent except as provided by 9 th Cir. R. 36-3.